Citation Nr: 0730223	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  02-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1949 to 
June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision, in which the RO, 
inter alia, denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in April 2001, and the 
RO issued a statement of the case (SOC) in April 2002.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in May 2002.

In September 2003 and May 2006, the Board remanded the claim 
for service connection to the RO for further development.  
Most recently, after accomplishing all requested action, the 
Appeals Management Center (AMC) in Washington, DC, continued 
the denial of the veteran's claim (as reflected in the May 
2007 supplemental SOC (SSOC)) and returned the matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's DD-214 and service medical records tend to 
support his assertion that he engaged in combat with the 
enemy during his Korean War service.

3.  The weight of the medical evidence supports a diagnosis 
of PTSD that has been associated with the veteran's combat 
experiences during the Korean War.   





CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. §3.159(c).

Considering the claim for service connection for PTSD in 
light of the above, and in view of the Board's favorable 
disposition of the claim, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Considering the claim for service connection for PTSD in 
light of the above, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for PTSD is warranted.

Initially, the Board notes that the weight of the medical 
evidence establishes that the diagnostic criteria for PTSD 
are met.  In this regard, the Board notes that a September 
2001 private record from W.C., M.D. shows a diagnosis of 
PTSD, chronic and severe.  In addition, a June 2005 VA 
examination report also indicates a diagnosis of PTSD, 
chronic.  Although an August 2001 VA physician found that the 
veteran did not meet the diagnostic criteria for PTSD, the 
Board notes that both the August 2001 and June 2005 VA 
physicians based their diagnoses on review of the veteran's 
claims file and after psychiatric examination.  

As the veteran has been diagnosed with PTSD, the claims turns 
on the matters of whether the veteran's claimed in-service 
stressors occurred and whether medical evidence establishes a 
link between his current PTSD and any verified in-service 
stressors.  See 38 C.F.R. § 3.304(f).

In his June 2000 PTSD Questionnaire, the veteran identified 
his stressors.  The veteran claimed that the jeep that his 
battery commander was in was hit by artillery shells that 
killed the jeep driver and broke the arms of a Captain.  He 
also reported that, while the linesmen were stringing wire to 
the "C.P.," North Koreans suppressed them and tied them up 
and then killed them.  The veteran then asserted that North 
Koreans threw hand grenades at his unit that killed the 
company barber.  He indicated that a piece of artillery shell 
hit one of his men taking nearly all of his shoulder off, and 
that an artillery shell came close to him and caused his back 
to give him trouble for the rest of his life.  The veteran 
asserted that these incidents occurred from July 1950 to 
October 1950 while he was on the front line in South Korea.  

The Board notes that neither the veteran's claimed combat 
service nor the occurrence of any identified in-service 
stressor has been independently verified through official 
means, and that the RO denied the veteran's claim on this 
basis.  The veteran's service personnel records also are not 
in the claims file.  However, the Board finds that, when the 
veteran's DD-214 is considered along with his service medical 
records, these records collectively tend to support the 
veteran's assertions that he engaged in combat with the enemy 
during service.  

In this regard, the Board notes that the veteran's DD-214 
notes that the veteran received a wound as a result of action 
with enemy forces while in Korea on November 4, 1950, 
although the specific wound received was not noted.  a 
November 5, 1950 service clinical record from a Japan 
hospital includes a notation that the veteran had had four 
months of combat.  Further, the report of a November 9, 1950 
consultation includes a comment that the veteran spent six to 
seven weeks in combat and did very well.  It was noted that 
he was evacuated because of fever and back pain.  A November 
11, 1950 clinical record includes a statement that the 
veteran was worried about his buddies that were killed and 
about his part in killing other people.  Further, a May 1952 
record notes that the veteran had "shell shock."  
All of these notations-considered all the more credible as 
contemporaneous to the veteran's service and made for 
purposes other than the pursuit of compensation benefits-
tend to support his assertions as engaging in combat.

As noted above, when the evidence establishes that the 
veteran engaged in combat with the enemy and the veteran's 
claimed stressor is related to that combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  In light of 
the above, the Board, in its role as fact finder, determines 
that the veteran's assertions as to his in-service stressful 
experiences, to include witnessing the death of members of 
his unit, are credible and consistent with the circumstances 
his service.  Id.  See also 38 U.S.C.A. § 1154 (West 2002).  
Significantly, there is nothing to directly controvert the 
veteran's assertions of either combat service or the 
occurrence of his claimed in-service stressors.

In addition, the Board finds that the medical evidence of 
records establishes a link between the veteran's current 
diagnosis of PTSD and his claimed in-service stressors.  In 
this regard, the Board notes that the September 2001 private 
physician, Dr. W.C., found that the veteran's current PTSD 
symptoms were related to his recurrent and intrusive memories 
of his experiences in the Korean War.  Further, the June 2005 
VA physician opined that the veteran had been suffering from 
chronic PTSD ever since he was in the Korean War in 1950 and 
hospitalized for two months in Japan.  The Board interprets 
these medical comments as indicating that the veteran's 
current PTSD is due to the stressors that occurred while the 
veteran served in combat in service.  Hence, based on these 
medical opinions, the Board finds that the medical evidence 
of record supports a finding that the veteran's current PTSD 
is related to his claimed in-service stressors associated 
with his combat service during in the Korean War.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the evidence noted above, and resolving all reasonable 
doubt, the Board finds that the criteria for service 
connection for PTSD are met.


ORDER

Service connection for PTSD is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


